ANSTEAD, Judge,
dissenting.
This is an appeal from an order granting a motion to quash service of process upon the appellee trustee, a resident of Texas. The only ground set out in the trustee’s motion to quash is that the complaint “fails to allege a basis for jurisdiction” as to the trustee. I believe the complaint more than adequately sets out a basis for jurisdiction against the trustee, including detailed allegations as to his residence in Texas, his execution of a loan agreement, his default under the loan agreement, the pledge of trust-owned stock under the loan agreement, as well as attaching executed copies of the written loan agreement and the stock certificates. For that reason I would reverse the trial court’s order.